DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
No IDS has been filed in the instant case. Applicant is reminded of the requirements of 37 CFR 1.56 and Li Second Family Limited Partnership v. Toshiba Corp., 56 USPQ2d 1681 (Fed. Cir. 2ooo); and McKesson Information Solutions, Inc. v. Bridge Medical, Inc. 487 F.3d 897, 913. (Fed.Cir.2007). If Applicant is aware of any materially relevant prior art, it should be submitted in an IDS for consideration.
Claim Objections
Claim 6 is objected to because of the following informalities:  “the at least one MRI image of the brain is generated” should be corrected to “at least one MRI image of the brain was generated”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 1 now recite(s) “presenting the severity score calculated to facilitate diagnosis of the neurological disorder”. However, neither the original claims, original drawings, nor the specification as originally filed provides support for this limitation. The most relevant disclosure is found in [0038-0039], where a second severity score is determined by a linear regression model and obtaining a score difference from the first severity score, a medical practitioner may “objectively” decide if a treatment has been effective at therapeutically treating the neurological disorder which has been previously administrated to a patient suffering from a neurological disorder before the second severity score was obtained/determined. However, this does not provide support for what is claimed, and no basis has been pointed to for these new limitations in applicant’s remarks. In the absence of support for the newly recited limitations, these claims and claims dependent thereon are deemed to constitute new matter. This is a NEW MATTER rejection.
Claims 2-14 are also rejected due to their dependency on claim 1.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the “determining a predicted”, “manually completing an assessment form related to a rating scale, the assessment form serving as a sample set”, “a corresponding sample set”, “calculating a severity score”, ““presenting the severity score calculated to facilitate diagnosis of the neurological disorder, wherein the neurological disorder includes one of Parkinson's disease (PD), Alzheimer's disease (AD), cerebral palsy (CP) and combinations thereof”” in lines 1, 5-6, 12, 14, and 18-21, which renders the claim indefinite since it is unclear if the applicant meant to recite that by determination of a particular value range or measurement range of a common parameter relating to or resulting from a specific neurological disorder, the determined value range or measurement range may then be used as a reference metric or scale by which the clinical severity of the same specific neurological disorder can be predicted, as it is unclear how in the current construction of the claim language the “determining” can be performed for a clinical severity which is already designated as having been “predicted”. 
It is unclear if by “completing” the assessment form “manually”, the applicant has intended to mean only performing the physical entry of information being transcribed by hand 
It is also unclear if “score” that represents “the clinical severity” is meant to refer to the predicted clinical severity of the neurological disorder, as recited in the preamble of the claim. 
Further, it is also unclear how the “severity score calculated” is being presented, it is not clear if the applicant meant by “presenting” the score is being graphically displayed on an graphical interface to a practitioner, and if so, in what digital graphical format is the severity score being presented; or if the applicant meant to recite that after manually computing the score with pen and paper, the score is then reviewed by a practitioner to aid in further evaluation and/or treatment of the patient to whom the score belongs, or to use as a reference or calibration metric to which later acquired information can be compared in order to determine the severity of the neurological condition of the patient from whom the later acquired information has been obtained from. It is also unclear how the severity score can be used to “facilitate” the diagnosis of a given condition when a metric for a given condition has not been first established to make degree/level of severity for a specific condition relating to a specific patient.
The term "severity" in claim 1 is a relative term which renders the claim indefinite.  The term "severity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 1 recites the limitations “image processing performed on the at least one MRI image” and “diagnosis of the neurological disorder” in lines 7, 9-11, and 18.  There is insufficient antecedent basis for these limitations in the claim.
Claims 2, 6, 10, and 12 are also rejected for reciting the same and/or similar limitations outlined in the above rejection.
Claims 2-14 are also rejected due to their dependency on claim 1.
Claim 2 recites the limitations “the severity score”, "the severity score that is associated with the brain in a time period during which”, “the at least one MRI image of the brain examined is generated”, in lines 2-5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 6 is also rejected for reciting the same and/or similar limitations outlined in the above rejection.
Claims 3-5 and 7-10 are also rejected due to their dependency on claim 2 or 6 in light of the rejection above.
Claim 5 recites the limitation “the percentile is selected from a 10th percentile, a 50th percentile, a 90th percentile” in lines 1-2, renders the claim indefinite since it is unclear what the clinical significance and/meaning is of selecting one of the percentiles vs selection a different percentile in the group of percentiles recited in the value.
Claim 9 is also rejected for reciting the same and/or similar limitations outlined above.
Claim 6 recites the limitations “the at least one MRI image of the brain is generated”, and “the brain examined at a second time instance” in lines 6 and 8. There is insufficient antecedent basis for these limitations in the claim.
Claims 7-10 are also rejected due to their dependency on claim 6.
Claim 10 is also rejected for reciting the same and/or limitations outlined in the above rejection.
Claim 13 recites the limitations “wherein in step a), the image processing is one of diffusion tensor imaging (DTI), diffusion kurtosis imaging (DKI), neurite orientation dispersion and density imaging (NODDI), and an AxCaliber technique” which render the claim indefinite since it is not clear to what image processing is being referred since step a) in claim 1, on which claim 13 is dependent from, refers to “manually completing an assessment…”, but does not recite image processing.
Claim 13 recites the limitations "in step a), the image processing" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “wherein step b) includes identifying, the brain image regions” and “base on a brain parcellation template, an anatomical image, and the at least one MRI image” in lines 1-4, renders the claim indefinite since it is not clear if this limitation is recited as being a further limiting step of the process of “identifying” as recited in step b) of claim 1, on which claim 14 is dependent, or if the process of “identifying” in the immediate claim refers to a separate and/or additional step of identifying previously recited in claim 1. 
Whether the applicant meant to refer to the same or an additional process of “identifying” the brain image regions, it remains unclear if the applicant meant to refer to “identifying” process as being the identification the particular brain image regions which are a base of a brain parcellation template, and identifying particular brain image regions which are the base of an anatomical image, and identifying particular brain image regions which are the base of the at least one MRI image;  or, alternatively, if the applicant meant to recite that the process of “identifying” refers to identification of the brain image regions, as recited in claim 1, being further or based alternatively on a brain parcellation template, an anatomical image, and the at least one MRI image, or just one of the these three limitations. If the former, meaning in that the applicant meant to refer to “identifying” process as the identification of the particular brain image regions that are a base of a brain parcellation template, an anatomical image, and of the at least one MRI image, it remains unclear if the applicant meant to refer to the same process of “identifying”, of the brain image regions which are a base for a brain parcellation template, an anatomical image, and of the at least one MRI image, is carried out simultaneously by a single step, or if the process of “identifying” occurs sequential substeps corresponding to each a brain parcellation template, an anatomical image, and of the at least one MRI image. It is also unclear if the image regions which are identified, are the same brain image regions across a brain parcellation template, an anatomical image, and of the at least one MRI image, to which brain image regions serve as a basis for. Conversely, if the applicant intended to recite the latter, meaning that the applicant meant to refer to the same process of “identifying” as being the identification the brain image regions, it remains unclear if there are three separately substeps of the “identifying” process, each substep corresponding to using a brain parcellation template, an anatomical image, or the at least one MRI image, to serve as a separate basis for the respective “identifying” substep of the brain image regions—or  if the “identifying” process of the brain image regions is performed as a single step and the identifying of brain image regions is being simultaneously on information from all three of a brain parcellation template, an anatomical image, and of the at least one MRI image .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract ideas of “performing mathematical calculations” and “performing a mental process that can practically be performed in the human mind” without significantly more. The claim(s) recite(s)  “completing an assessment form related to a rating scale, the assessment form serving as a sample set”, “identifying, based on the at least one MRI image, a plurality of brain image regions each of which contains a respective portion of diffusion index values of at least one diffusion index”, “calculating at least one characteristic parameter for a corresponding sample set based on the respective portion of the diffusion index values of the at least one diffusion index”, “calculating a severity score that represents the predicted clinical severity of the neurological disorder of the brain examined based on the at least one characteristic parameter of the at least one of the plurality of brain image regions via a prediction model associated with the neurological disorder”, and “presenting the severity score calculated to facilitate diagnosis of the neurological disorder, wherein the neurological disorder includes one of Parkinson's disease (PD), Alzheimer's disease (AD), cerebral palsy (CP) and combinations thereof” – the “completing” recited as being carried out “manually”; the “identifying” as being “which results” from “image processing” that is “performed on the at least one MRI image”; and the “presenting” is recited 
All of these cited claim elements are considered to be directed to the mental processing/acquisition of data, nominal data acquisition steps, or mathematical processing of acquired data which are a form of an abstract idea when not incorporated into a practical application. The manually completion of an assessment form, identifying and calculating steps as well as the processing steps are considered to use generic and routine elements in the art of medical diagnostics. The technological ability of the identifying and calculating method steps are not manipulated or improved in any meaningful way by either of the mental process or the mathematical process. Therefore, no improvements to medical diagnostics of predicting clinical severity of a neurological disorder or improvements to a subsequent medical procedure are claimed in the rejected claims.  The applicant’s mere inclusion of the recitation “wherein the neurological disorder includes one of Parkinson's disease (PD), Alzheimer's disease (AD), cerebral palsy (CP) and combinations thereof” in conclusion of the claim without providing any specific application or relevance relating to specific aspects of Parkinson's disease (PD), Alzheimer's disease (AD), cerebral palsy (CP) and combinations thereof from so that a “diagnosis” may be “facilitated”.
This judicial exception is not integrated into a practical application because it does not recite any elements that integrated therein for performing the mathematical calculations into a practical application such as improving the operation of the diagnostic device, or utilizing the 
The examiner notes that dependent claims 2-12 is directed to calculating “at least one characteristic parameter”, “a severity score”, “the prediction model” from the original calculating steps b) and c), which would be a form of diagnostic calculation, but in the current claim, it is also not incorporated into a practical application. Furthermore, as currently claimed the respective portion of the diffusion index values of the the at least one diffusion index, the statistical value, the percent and the mean of the statistical value, regression model is not incorporated into any structural improvement of the overall device. Instead, the claim states the method steps and mathematical model, but fails to state any more elements that utilize this model to perform a practical application. They are not specific to a particular medical condition (such as heartrate) and while it is calculated there are no claimed elements or method steps to present the 
The examiner notes that dependent claim 12 is further directed to the additional step of determining “whether the at least one characteristic parameter of the brain image region is relevant to the clinical severity of the neurological disorder by a statistical correlation analysis”, which would be a form of diagnostic calculation, but in the current claim it is also not incorporated into a practical application. It is not specific to a particular medical condition and while it is calculated there are no claimed elements or method steps to present the information to a user (i.e. a display) in order to effect a particular treatment or provide a diagnostic for a disease or medical condition. The other dependent claims do not incorporate any other method steps or elements other than features that are also directed to the abstract idea of performing mathematical calculations.
The examiner notes that dependent claims 13-14 is directed to identifying “based on a plurality of diffusion MRI images” from the original identifying step a), which would be a form of diagnostic calculation, and that could be a series of mental steps performing mathematical comparisons. Furthermore, as currently claimed the brain parcellation template and the anatomical image, the imaging processing being one of diffusion tensor imaging (DTI), diffusion kurtosis imaging (DKI), neurite orientation dispersion and density imaging (NODDI), and the AxCaliber technique are not incorporated into any structural improvement of the overall device. 
They are not specific to a particular medical condition and while it is calculated there are no claimed elements or method steps to present the information to a user (i.e. a display) in order to effect a particular treatment or provide a diagnostic for a disease or medical condition. The other dependent claims do not incorporate any other method steps or elements other than features that are also directed to the abstract idea of performing mathematical calculations.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps of identifying, calculating, and image processing are considered to be generic and routine elements in the art of medical diagnostics. These methods have been widely prevalent with the use of templates and models, there are no claimed features that provide elements to identify improvements templates and models based on the mental processes and the mathematical calculations and variables as claimed. Instead, the templates and models, and the image processing methods, could be used in a mental process to identify/calculate mathematical parameters, quantitative values, indices, and scores.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US20130279771, hereafter “Wang”), in view of Tsukimoto (US20090279762).
Regarding claim 1, Wang  discloses a method for determining a clinical severity of a neurological disorder based on at least one magnetic resonance imaging (MRI) image of a brain examined (“The areas under the curve for MK derived at ROC curve analysis are presented in Table 3. Pearson correlation analysis revealed no significant association between the selected ROIs and disease severity” [0035]), the method comprising:
a) manually completing an assessment form related to a rating scale, the assessment form serving as a sample set (see [0025] all participants were assessed with Hoehn and Yahr staging and the Unified Parkinson's Disease Rating Scale (UPDRS), [0040] manual assessment of a subject included neurological examination included poker face, slow swallowing, ataxia, rigidity and bradykinesia. The motor subscale of Unified Parkinson's Disease Rating Scale is 36 and Hoehn & Yahr staging is 2);
b) identifying, based on the at least one MRI image, a plurality of brain image regions each of which contains a respective portion of diffusion index values of at least one diffusion index, which results from image processing performed on the at least one MRI image (see steps S10-S14 in FIG. 1);
c) for at least one of the plurality of brain image regions ([0031] regions of interest included the caudate, putamen, globus pallidus, and substantia nigra), calculating at least one characteristic parameter for a corresponding sample set based on the respective portion of the diffusion index values of the at least one diffusion index (see [0032] where statistical analysis is performed in each ROI/respective portion of the diffusion index values which evaluated the overall diagnostic performance in each corresponding ROI/sample set, [0036] diffusion kurtosis image improves MR-based diagnosis); and
d) calculating a severity score (“The associations between the diffusion indexes and disease severity were calculated by using Pearson correlation coefficients” [0032]) that represents the determined clinical severity of the neurological disorder of the brain based on the at least one characteristic parameter of the at least one of the plurality of brain image regions (“Receiver operating characteristic (ROC) curves for each diffusion index were used to determine the cutoff values associated with optimal sensitivity and specificity [severity score] for distinguishing patients with PD from control subjects” [0032], ROIs were placed on non-diffusion-weighted images with FA or MK maps [models]) via a prediction model associated with in FIG. 1, S16 calculates the average value and significance of the difference of the value, which in S18 are then compared to determine the significance of the difference is being significant enough, meaning that the mean from S16 determined to be larger than the cut off value, the then patient is diagnosed/measurement is associated with the neurological disorder), and 
e) presenting the severity score calculated to facilitate diagnosis of the neurological disorder (presenting results of analyses of the association between UPDRS III scores and MK in Table 3 [0035]), wherein the neurological disorder includes one of Parkinson's disease (PD) (MK in all major basal ganglia regions being significantly higher in patients found to have PD [0036]), but does not explicitly disclose a predicted clinical severity of a neurological disorder.
However, in the same field of endeavor, Tsukimoto teaches determining a value metric of a predicted clinical severity of a neurological disorder ([0125-0126] determination of an optimal Κ using the Cross Validation method in order to determine the minimum value of the evaluation value and determination of a regression coefficient using a probabilistic search algorithm, the value generated as a function of voxel data determined to be significant is displayed).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Wang with determining a value metric of a predicted clinical severity of a neurological disorder as taught by Tsukimoto in order to provide a correlation between actual data and a predictive model set for advanced medical diagnoses and treatments of higher brain dysfunction ([0229-0231] & [0255] of Tsukimoto).
see steps S10-S60 in FIG. 8, and see [0008] which discloses while the MRI images being generated diffusion tensor will be undergoing data analysis).
Regarding claim 3, Wang, in view of Tsukimoto, substantially discloses all the limitations of the claimed invention, specifically, Wang discloses wherein in step b), for each of the brain image regions (see [0032] where statistical analysis was performed on all brain regions of interest imaged), the at least one characteristic parameter includes a statistical value of the respective portion of the diffusion index values of the at least one diffusion index (also in [0032] the statistical analysis further used receiving operating characteristic curves were determined for each diffusion index of each respective portion and see in [0034-0035]).
Regarding claim 4, Wang, in view of Tsukimoto, substantially discloses all the limitations of the claimed invention, specifically, Wang discloses wherein step b), the statistical value is one of a percentile (see table 2, sensitivity values which are the coefficients of determination known from statistical analysis to be evaluated from R2, which is from 0 to 1/can be equated to a percentage) and a mean (and see [0033] for the ROC analysis data and mean diffusion index values).
see sensitivity value of 0.90 in table 2).
Regarding claim 6, Wang, in view of Tsukimoto, substantially discloses all the limitations of the claimed invention, specifically, Tsukimoto discloses wherein in step b), the at least one characteristic parameter is calculated for each of the brain image regions ([0043] acquiring brain function data and diffusion tensor data on a voxel-by-voxel basis from a non-invasive measuring apparatus such as MRI or the like in order to locate activated brain regions, constituting an evaluation value of a connection degree between voxels adjacent to each other from the diffusion tensor data, and analyzing the brain function data using the evaluation value of the connection degree between the adjacent voxels);
wherein step c) includes calculating, based on the characteristic parameters of the brain image regions and based on a predetermined first severity score that represents the clinical severity of the neurological disorder of the brain examined at a first time instance which belong to a same time period as when the at least one MRI image of the brain is generated (see 5 in FIG. 1 and see [0045] where the 5 for constitute a predetermined evaluation value Q [severity score] from the original time series data ρ(l, m, k, i) acquired with the acquisition means 1, from which an extreme of data evaluation Q is determined by 6 to be used for image generation in 7 [the same time period MRI image is generated]), a second severity score that represents the clinical severity of the neurological disorder of the brain examined at a second time instance which is later than the first time instance (see [0045] where 9 is a memory means for storing recorded various data acquired, calculated, constituted, analyze, generated from 2-8, respectively, and is also a main memory means for storing computer readable program for execution of each steps of the functional brain analysis for a later time instance, see FIGS. 6A-6B separately recorded images S1-Sk).
Regarding claim 7, Wang, in view of Tsukimoto, substantially discloses all the limitations of the claimed invention, specifically, Wang discloses wherein in step b), for each of the brain image regions (see [0032] where statistical analysis was performed on all brain regions of interest imaged), the at least one characteristic parameter includes a statistical value of the respective portion of the diffusion index values of the at least one diffusion index (also in [0032] the statistical analysis further used receiving operating characteristic curves were determined for each diffusion index of each respective portion and see in [0034-0035] ).
Regarding claim 8, Wang, in view of Tsukimoto, substantially discloses all the limitations of the claimed invention, specifically, Wang discloses wherein step b), the statistical value is one of a percentile (see table 2, sensitivity values which are the coefficients of determination known from statistical analysis to be evaluated from R2, which is from 0 to 1/can be equated to a percentage) and a mean (and see [0033] for the ROC analysis data and mean diffusion index values).
Regarding claim 9, Wang, in view of Tsukimoto, substantially discloses all limitations the claimed invention, specifically, Wang discloses wherein in step b), the percentile is one of a 90th percentile (see sensitivity value of 0.90 in table 2).
Regarding claim 10, Wang, in view of Tsukimoto, substantially discloses all the limitations of the claimed invention, specifically, Wang discloses wherein step c) including calculating, based on the characteristic parameters of the brain image regions, a score difference which is a see [0208-0209] to refer to how the Z-test determines a Z-score which adjusts/determines to score difference on the data from the original time series data [first time instance] for a significance level as a connection degree vector [as the first severity score], for [0213] a first image type) to the second time instance (see [0210-0212] to refer to where the significance level is determined based on the significance level correction based on [0209] onto the subsequently acquired diffusion tensor image data from the second time instance, for [0213] a second image type), and calculating the second severity score by summing the first severity score and the score difference (and see [0213-0216] where a score difference value is obtained, and see where the standard deviations/differences are added).
Regarding claim 11, Wang, in view of Tsukimoto, substantially discloses all the limitations of the claimed invention, specifically, Tsukimoto discloses wherein in step c), the prediction model is a regression model (see [0228-0229] where regressive analysis technique is disclosed as regression analysis using various kinds of functions, such that as linear regression analysis). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Wang with taught by Tsukimoto in order to provide an image generation means with continuity constraints in the time direction to non-explained variables while not applying an streets to the explained variables so that voxels with positive regression coefficients are set to a color tone in a white direction, and a voxel whose regression coefficient is negative will be set to a color tone in a black direction, and that the regression coefficient value equaling 0 of a voxel be set to grayscale ([0114] of Tsukimoto).
“The areas under the ROC curve were used to compare the overall diagnostic performance of the diffusion indexes in each ROI. The associations between the diffusion indexes and disease severity were calculated by using Pearson correlation coefficients. Two-tailed p<0.05 was considered to indicate significance” [0032]), wherein step d) includes calculating the severity score based on the characteristic parameters of the brain image regions which are determined in step f) to be relevant to the clinical severity (“A high correlation between the independent raters (P<0.05 for all ROIs) was observed” [0033]).
Regarding claim 13, Wang, in view of Tsukimoto, substantially discloses all the limitations of the claimed invention, specifically, Wang discloses wherein in step a), the image processing is one of diffusion tensor imaging (DTI) (“Diffusion Tensor imaging data were acquired” [0028]), diffusion kurtosis imaging (DKI) (“this invention features the use of diffusion kurtosis imaging (DKI)” [0013]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Tsukimoto, as applied to claim 1 above, further in view of Mori et al. (US20130102877, hereafter “Mori”).
Regarding claim 14, Wang, in view of Tsukimoto, substantially discloses all the limitations of the claimed invention, specifically, Wang discloses, wherein step a) includes identifying the brain image regions (“the selected regions of interest (ROIs) include thalamus, caudate, putamen, globus pallidus, substantia nigra and connected structure” [0012]), but does not explicitly disclose a brain parcellation template and an anatomical image.
However, in the same field of endeavor, Mori teaches identifying, based on a diffusion MRI image (“An MRI image may be a Diffusion Tensor Image (DTI)” [0034]), a brain parcellation template (“a parcellation atlas comprising spatial information of the at least one substructure in the tissue region” [abstract]) and an anatomical image (“generate an imaging signal from a tissue region of a subject under observation, the tissue region having at least one anatomical substructure and more than one constituent tissue type” [abstract]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Wang and Tsukimoto with based on a diffusion MRI image, identifying a brain parcellation template and an anatomical image as taught by Mori in order to provide template-based segmentation and tissue segmentation such that each structure can be accurately defined within each subject after statistical analysis so that abnormality is detected in a structure-by structure basis so that anatomically complex regions such as the cortex may be analyzed with improved quality, such as sensitivity, specificity, or reproducibility ([0016] & [0043] of Mori).
Response to Arguments
Rejections under 35 USC 112(b)
Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive.

However, the amendments as filed do not resolve nor address all the issues regarding lack of antecedent basis and clarity outlined in the rejection. For example, but not limited to, the rejection of claim 2 as indicated above, there is insufficient antecedent basis in the claim for these limitations “the severity score”, “the severity score that is associated”, “with the brain in a time period during which”, “the at least one MRI image of the brain examined is generated” in the claim. Claim 1, on which claim 2 is dependent, recites step d) as calculating a “a severity score that represents the predicted clinical severity of the neurological disorder of the brain examined based on the at least one characteristic parameter of the at least one of the plurality of brain image regions via a prediction model associated with the neurological disorder”, therefore, claim 1, step d) does not recite the severity score calculated being “associated”, nor a step of generation of at least one MRI image of the brain.
Further, the rejection of claim 6 as indicated above, where the limitations regarding “the characteristic parameters of the brain image regions”, “the clinical severity”, “the at least one MRI image of the brain is generated”, and “the brain examined at a second time instance” in lines 2-37, and 9-10, as there is insufficient antecedent basis for these limitations in the claim. Claim 6 depends on clam 1, and claim 1 recites step c) as calculating “at least one characteristic parameter for a corresponding sample set based on the respective portion of the diffusion index values of the at least one diffusion index” for at least one of the plurality of brain image regions, and recites step d) as calculating a “a severity score that represents the predicted the at least one characteristic parameter of the at least one of the plurality of brain image regions via a prediction model associated with the neurological disorder” and neither step c) nor step d) in claim 1 recite calculating characteristic parameters in plural. Claim 1, step d) also does not recite a step of generation of at least one MRI image of the brain nor the step of examining the brain at a second time instance. 
The lack of antecedent basis rejection remains since the amendments to the claims did not provide proper antecedent basis as required. The examiner has added clarifying remarks in the rejection of the claims under 112(b) outlined above. 
Rejections under 35 USC 101
Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive for the following reasons. It is noted that the abstract idea(s) discussed above has/have been clarified to incorporate a revised analysis based on the USPTO's Guidance on Subject Matter Eligibility. However, the rejection remains the same as the claims were previously rejected as being directed to an abstract idea, with the amendment which adds additional an abstract idea relating to mental processes.
	Applicant argues in seventh paragraph, page 5-third paragraph, page 7:
“Applicant has amended to include manually completing an assessment form as suggested during the interview. Thus, Applicant submits that the claims have been incorporated into a practical application. 
In addition, regarding Step 2A, Prong 2 (i.e., whether there are additional elements that integrate the recited judicial exception into a practical application) according to the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 1 includes additional elements such as MRI images, assessment forms that are manually completed and used in conjunction with prediction models. These limitations can be combined with the steps of 
Specifically, the claimed invention performs image processing on the MRI image to obtain diffusion index, calculates characteristic parameter based on diffusion index values of the diffusion index, and utilizes the prediction model to calculate a severity score based on the characteristic parameter. It should be noted that the aforementioned image processing and calculations are performed with respect to the MRI image, and belong to specific techniques practiced in the technical field of medical imaging, instead of generic, routine, conventional activities in medical diagnostics. Moreover, the severity score thus calculated is a result of predicting clinical severity of a neurological disorder
Moreover, the Office Action contents that the claims do not provide a meaningful limit on the judicial exception such that the claims are more than a drafting effort designed to monopolize the exception. In response, Applicant has amended the claims to include the use of assessment form and limitations that restrict the usage of the claimed invention to neurological disorder including Parkinson's disease (PD), Alzheimer's disease (AD), cerebral palsy (CP) and combinations thereof, which is supported by the disclosure in lines 12 to 16 on page 5 of the specification of the present application. 
Even if the claims are directed to a judicial exception1, the additional elements added via this correspondence amount to significantly more than the judicial exception in Step 2B according to the 2019 Revised Patent Subject Matter Eligibility Guidance. This is because the claimed invention provides a new solution to the technical problem of predicting clinical severity of a neurological disorder
1Applicant does not concede the claims are directed to a judicial exception.
Conventionally, evaluating clinical severity of a neurological disorder mainly relies on a clinical neuropsychological assessment performed by a medical practitioner on a patient having the neurological disorder. However, such approach is usually time consuming and impracticable for an outpatient scenario due to limited medical resources (e.g., time and manpower). In addition, results of the clinical neuropsychological assessment are often influenced by the patients' compliance or adherence.
On the other hand, the claimed invention utilizes the prediction model to predict clinical severity of a neurological disorder based on the MRI image, saving both time and manpower. Moreover, the claimed invention provides a more objective result of prediction in comparison to the aforesaid clinical neuropsychological assessment. Further, the approach adopted by the claimed invention involves image processing and statistical analysis, and thus is different from the clinical neuropsychological assessment adopted by the prior art. In other words, the amended claims as a whole are a combination that is not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present application” (emphasis added).

In response, it is noted that the rejection as outlined in pages 5-10 of the previous office action mailed 10/06/2020, and also in the updated rejection above of the present office action, it is clearly shown that the examiner has followed the two-part analysis for determining subject 
The Examiner notes that the specificity of the abstract idea of performing mathematical computations/operations does not make it any "less abstract" as it is still directed to mathematical concepts and/or algorithmic subject matter. The recent CAFC precedential decisions sets for the following standard: “Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory." Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).” Digitech Image Technologies, LLC. v. Electronics for Imaging, Inc., decided July 11, 2014). 
	Further, in response to the applicant’s statement that conventional approaches for evaluating the clinical severity of a neurological disorder of a patient rely on a clinical neuropsychological assessment being performed by a medical practitioner, and as such, deems the conventional approaches to be time consuming and impractical in part due to limited manpower. It can be inferred that the applicant is indicating that results of the clinical neuropsychological assessment are not complete and or reliable by stating the assessment results are dependent on the compliance or adherence of a patient. However, the applicant has amended to the claim to include the immediate time consuming-approach by the amended recitation of the step of manual completing the assessment form and reciting the steps of mathematical computation in way that the mathematical computations could be performed as a mental processes, regardless of mentally performing these mental computations may be time-consuming. Also, as the claim does not recite a step for evaluating such assessment form once it has been completed, the applicant has provided no evidence that the results of completed assessment form described by the applicant free from influence of unreliable results due to the level of compliance of a given patient or how adherent that patient is. 
Applicant has not provided any evidence showing that the claimed invention results in an improvement to the technology, e.g. specific paragraphs of the specification, experimental data comparing applicant's method steps and results with those of the closest prior art, etc. Therefore, applicant’s assertion constitutes mere argument. See also In re Linder, 457 F.2d 506, Ex parte George, 21 USPQ2d 1058 (Bd. Pat. Appl. & Inter. 1991).
Rejections under 35 USC 102 & 103
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection the arguments do not apply to new references or the new combination of the references being used in the current rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        




/A.S./Examiner, Art Unit 3793